In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-21-00216-CR
                                   ________________________


                              DARIUS PETTERSON, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 244th District Court
                                       Ector County, Texas
                 Trial Court No. C-18-0731-CR; Honorable James Rush, Presiding


                                             April 6, 2022

                                 MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        In May 2019, Appellant, Darius Petterson, was placed on ten years deferred

adjudication community supervision and assessed a $3,500 fine for the offense of

aggravated assault, with an affirmative finding on use of a deadly weapon, a firearm. 1


        1 TEX. PENAL CODE ANN. § 22.02(a)(2). As indicted, an offense under this section of the Penal Code
is a second degree felony, punishable by confinement for a term of not more than twenty years or less than
two years in the Texas Department of Criminal Justice and a fine not to exceed $10,000. TEX. PENAL CODE
ANN. § 12.33.
Several years later, in August 2021, the State filed its second amended Motion for

Warrant and to Adjudicate Guilt and alleged four violations by Appellant of the conditions

of his community supervision. Following a hearing on the State’s motion, at which

Appellant entered pleas of true to all four of the State’s allegations, the trial court found

all allegations to be true, adjudicated him guilty of the original charge, and assessed

punishment at sixteen years confinement. 2                 The court did not assess a fine upon

revocation of deferred adjudication. Although the court did not assess a fine, it did include

the $3,500 fine from the deferred adjudication order in its Bill of Costs. In presenting this

appeal, 3 counsel has filed an Anders 4 brief in support of a motion to withdraw. We reform

the judgment to correct the bill of costs, affirm the judgment as reformed, and grant

counsel’s motion to withdraw.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, it reflects no potentially

plausible basis for reversal of Appellant’s conviction. Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex. Crim. App. 2008).              Counsel candidly discusses why, under the controlling

authorities, the record supports that conclusion. See High v. State, 573 S.W.2d 807, 813

(Tex. Crim. App. 1978).            Counsel has demonstrated that he has complied with the



        2   The trial court entered a Nunc Pro Tunc Judgment Adjudicating Guilt on September 7, 2021.
        3  Originally appealed to the Eleventh Court of Appeals, sitting in Eastland, this appeal was
transferred to this court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T
CODE ANN. § 73.001 (West 2013). Should a conflict exist between precedent of the Eleventh Court of
Appeals and this court on any relevant issue, this appeal will be decided in accordance with the precedent
of the transferor court. TEX. R. APP. P. 41.3.
        4   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                      2
requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying him of the right to file a pro se response if he desired to do so, and

(3) informing him of the right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408. 5 By letter, this court granted Appellant an opportunity to

exercise his right to file a response to counsel’s brief, should he be so inclined. Id. at 409

n.23. Appellant did not file a response. Neither did the State favor us with a brief.


        BACKGROUND

        In 2017, Appellant, two other individuals, and the victim were all sitting in a Camaro

attempting to purchase marihuana from the victim. Appellant was driving the Camaro.

After an argument ensued over the purchase price, one of Appellant’s cohorts, who was

sitting in the back seat, shot the victim, who was sitting in the front passenger seat, in the

back of the head. The victim recovered after several surgeries. Appellant and the two

individuals were all charged with aggravated assault with a deadly weapon.


        In exchange for a guilty plea, Appellant was placed on deferred adjudication

community supervision for ten years. The State initially moved to revoke Appellant’s

community supervision within months of the trial court’s order deferring adjudication, but

it was not until several years later that the State amended its motion to revoke and

proceeded with the following violations of the conditions thereof:



        5  Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must comply
with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408
n.22, 411 n.35. The duty to send the client a copy of this court’s decision is an informational one, not a
representational one. It is ministerial in nature, does not involve legal advice, and exists after the court of
appeals has granted counsel’s motion to withdraw. Id. at 411 n.33.

                                                      3
          •   failing to abstain from possession of marihuana;

          •   committing the offense of possession of marihuana and being
              convicted of the offense;

          •   failing to be at his residence at 10:00 p.m.; and

          •   committing the offense of evading arrest or detention and being
              convicted of that offense.

      At the hearing on the State’s motion, Appellant’s community supervision officer

testified that he committed the alleged violations. Although she testified that Appellant

reported as required and complied with other requirements of his community supervision,

he did not do well on “probation” and began violating his conditions within three months

of being placed on deferred adjudication. After Appellant presented his case, she testified

in rebuttal that Appellant had failed to report three times and absconded before a court

date which resulted in issuance of a failure-to-appear warrant.


      Appellant presented numerous witnesses, including family and friends, to show

that he now had a support system in place to help him meet the conditions of his

community supervision.       He testified that he no longer needed marihuana and had

learned from his mistakes.


      After both sides rested, the State argued for a sentence of twenty years while

defense counsel argued for anything short of prison time. The trial court considered the

history of the case and adjudicated Appellant guilty of the original offense of aggravated

assault with an affirmative finding on use of a deadly weapon. Without any objection, the

trial court sentenced him to sixteen years confinement.




                                             4
       STANDARD OF REVIEW

       An appeal from a court’s order adjudicating guilt is reviewed in the same manner

as a revocation hearing.      See TEX. CODE CRIM. PROC. ANN. art. 42A.108(b). When

reviewing an order revoking community supervision imposed under an order of deferred

adjudication, the sole question before this court is whether the trial court abused its

discretion. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013). In a revocation

proceeding, the State must prove by a preponderance of the evidence that the defendant

violated a condition of community supervision as alleged in the motion to revoke. Cobb

v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993). In a revocation context, “a

preponderance of the evidence” means “that greater weight of the credible evidence

which would create a reasonable belief that the defendant has violated a condition of [his

community supervision].” Hacker, 389 S.W.3d at 865 (citing Rickels v. State, 202 S.W.3d

759, 764 (Tex. Crim. App. 2006)). The trial court abuses its discretion in revoking

community supervision if, as to every ground alleged, the State fails to meet its burden of

proof. Cardona v. State, 665 S.W.2d 492, 494 (Tex. Crim. App. 1984). In determining

the sufficiency of the evidence to sustain a revocation, we view the evidence in the light

most favorable to the trial court’s ruling. Jones v. State, 589 S.W.2d 419, 421 (Tex. Crim.

App. 1979). The finding of a single violation of community supervision is sufficient to

support revocation.     Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012).

Additionally, a plea of true standing alone is sufficient to support a trial court’s revocation

order. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).




                                              5
       ANALYSIS

       By this Anders appeal, counsel certifies he examined the entire record and found

no meritorious issues to argue on appeal. Counsel explores all phases of the proceedings

and the sentence imposed and concedes that reversible error is not presented. He also

acknowledges that Appellant’s pleas of true to all four of the State’s allegations alone

provide sufficient evidence to support the trial court’s judgment.


       We too have independently examined the record to determine whether there are

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488 U.S.

75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no such

issues. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After

reviewing the record and counsel’s brief, we agree with counsel that there is no plausible

basis for reversal of Appellant’s conviction. See Bledsoe v. State, 178 S.W.3d 824, 826-

27 (Tex. Crim. App. 2005).


       REFORMATION OF JUDGMENT/BILL OF COSTS

       This court has the power to reform the judgment of the court below to make the

record speak the truth when we have the necessary information to do so. See Ramirez

v. State, 336 S.W.3d 846, 852 (Tex. App.—Amarillo 2011, pet. ref'd) (citing Bigley v.

State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993)). See also Cobb v. State, 95 S.W.3d

664, 668 (Tex. App.—Houston [1st Dist.] 2002, no pet.). Appellate courts have the power

to reform whatever the trial court could have corrected by a judgment nunc pro tunc where

the evidence necessary to correct the judgment appears in the record. Asberry v. State,

813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref'd). The power to reform a

                                             6
judgment is "not dependent upon the request of any party, nor does it turn on the question

of whether a party has or has not objected in the trial court.” Id. at 529-30.


       As noted above, the Nunc Pro Tunc Judgment Adjudicating Guilt contains an

attached Bill of Costs reflecting the assessment of a fine of $3,500. Because the record

reflects that at the time of sentencing on revocation the trial court did not assess a fine,

the inclusion of this fine is in error.


       Accordingly, it is ordered that the Bill of Costs attached to the Nunc Pro Tunc

Judgment Adjudicating Guilt be reformed to delete the $3,500 fine. The trial court is

ordered to enter a new Judgment Nunc Pro Tunc reflecting this reformation and the trial

court clerk is directed to provide the corrected judgment to the Institutional Division of the

Texas Department of Criminal Justice.


       CONCLUSION

       The trial court’s judgment is affirmed as reformed and counsel’s motion to withdraw

is granted.



                                                         Patrick A. Pirtle
                                                             Justice


Do not publish.




                                              7